DETAILED ACTION
Status of Claims
	Claims 1-2 and 5-7 are pending.
	Claims 3-4 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claims 3-4 is withdrawn in view of Applicant cancelling claims 3-4. 
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  the term “the treatment liquid” may be more appropriately written as “the electrolytic treatment liquid”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “to generate divalent tin ion due to the fact that tin dissolves from the tin-plated steel sheet” may be more appropriately written as “to generate divalent tin ions from dissolved tin of the tin-plated steel sheet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrasing including “an electrolytic treatment liquid” is indefinite because it is unclear if the electrolytic treatment liquid of claim 7 is the same or different as the “an electrolytic treatment liquid” of claim 1.  Given the overlapping nature of the composition of the treatment liquid (e.g. presence of phosphate) it is unclear if the electrolytic treatment liquids are the same or different.  
Regarding claim 7, the phrasing including “by immersing…to generate divalent tin ion” is indefinite because it is unclear how the divalent ions are generated merely by immersing.  Although the forming a phosphate compound layer is claimed as being formed by means of cathode electrolytic treatment (claim 1), the instant claim (claim 7) does not clearly indicate that the immersing is related to the cathode electrolytic treatment. Claim 7 recited an additional “is formed”.  It is unclear what connection, if any, is present between immersing and the subject matter of claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0180185) in view of JP 53-006945 (‘945). 
Regarding claims 1 and 5-6, Suzuki discloses a tinned steel sheet and method for producing the same (= a method for producing a surface-treated steel sheet) comprising:
	Performing a first chemical conversion coating disposed on a Sn-containing plating layer which contains P and Sn (abstract) (= forming a phosphate compound layer on a tin-plated steel sheet by means of cathode electrolytic treatment, wherein the tin-plated steel sheet is obtained by tin-plating a steel sheet); 
	Performing a second chemical conversion coating disposed on the first chemical conversion coating that contains P and Al (abstract, [0026]) (= forming an aluminum-oxygen compound layer on the phosphate compound layer by means of electrolytic treatment using an electrolytic treatment liquid containing aluminum).  Regarding the claimed concentration of aluminum atom, Suzuki discloses a range of aluminum atom through aluminum phosphate monobasic including 5-200 g/L [0027] which converts to approximately 0.4 – 16 g/L aluminum atom and overlaps the claimed range therefore a prima facie case of obviousness exists.  Regarding the amount of phosphorus, the amount of phosphorus atom as taught by Suzuki includes a range of approximately 1.4 to 56 g/L which lies outside the claimed range.  
	In the same or similar field of endeavor of providing a corrosion resistance coating onto steel, ‘945 discloses carrying out a chemical conversion to produce an aluminum phosphate coating wherein the electrolytic solution includes an aluminum ion content of 0.2 to 3 g/L (page 3) and a phosphorus ion content which may be diluted to include 1 to 100 g/L phosphorus ion (pages 3-4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising 0.55 g/L or less phosphorus atom because ‘945 discloses utilizing a phosphorus ion in the amount of 1-100 g/L.  Although the concentration of ‘945 does not overlap the claimed ranges 0.55 g/L (claim 1), 0.33 g/L (claim 5) or 0.11 g/L (claim 6), the range of ‘945 is close enough that one of ordinary skill in the art would expect the same or similar predictable result.  Additionally, ‘945 demonstrates that the resulting coating may be produced by other aluminum and phosphorus containing compounds than the aluminum phosphate monobasic of Suzuki.  Further, Suzuki teaches that the amount of phosphorus included in the coating is controlled to 1.2 to 10 mg/m2 in order to control the suppressing of the surface oxidation while maintaining appearance and paint adhesion [0026].  Therefore, Suzuki recognizes that the amount of phosphorus in the treatment liquid is controlled to control the resulting properties.  Selection of an amount of phosphate content in the aluminum oxygen compound layer would therefore have been obvious to one of ordinary skill in the art to produce a coating with good appearance, adhesion while suppressing the surface oxidation [0026].  Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Moreover, the instant specification does not indicate any criticality to the claimed range.  
Regarding claim 7, Suzuki discloses that tetravalent tin ions located near the surface of the tin containing plating layer are reduced into bivalent tin ions and produces tin phosphate  [0023].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0180185), in view of JP 53-006945 (‘945) and in further view of Yamagishi et al. (US 3,772,165).
Regarding claim 2, Suzuki and ‘945 disclose the claimed invention as applied above.  The combination fails to disclose wherein the phosphate compound layer is formed on the tin-plated steel sheet by means of the cathode electrolytic treatment after anode electrolytic treatment is conducted. 
Yamagishi discloses a method of treating steel products comprising performing anode treatment for removing oxides and other contaminants prior to performing cathodic treatment (Col. 2 lines 11-31).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising treating a substrate such as a steel substrate anodically prior to cathodic treatment because Yamagishi teaches performing anodic treatment for removing oxides and other contaminants. 

Response to Arguments
Applicant's arguments filed 17 July 2022 have been fully considered but they are not persuasive. The remarks on pages 4-5 are directed towards the concentration of Suzuki.  The Examiner acknowledges that Suzuki teaches advantages of utilizing a concentration range of 5-200 g/L, however, ‘945 is additionally cited for disclosing a broader range (1 g/L – 100 g/L phosphorus ions) that produces desirable results.  Additionally, ‘945 demonstrates that the resulting coating may be produced by other aluminum and phosphorus containing compounds than the aluminum phosphate monobasic of Suzuki (e.g. phosphoric acid).  The simple substitution of known aluminum and phosphorus containing solutions with other aluminum and phosphorus containing solutions would have been obvious to produce the same or similar predictable result.  Further, Suzuki teaches that the amount of phosphorus included in the coating is controlled to 1.2 to 10 mg/m2 in order to control the suppressing of the surface oxidation while maintaining appearance and paint adhesion [0026].  Therefore, Suzuki recognizes that the amount of phosphorus in the treatment liquid is controlled to control the resulting properties.  Selection of an amount of phosphate content in the aluminum oxygen compound layer would therefore have been obvious to one of ordinary skill in the art to produce a coating with good appearance, adhesion while suppressing the surface oxidation [0026].  Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Moreover, the instant specification does not indicate any criticality to the claimed range.  
Regarding the argument on pages 5-6 directed towards the valency of Suzuki versus the claimed divalent tin ion, Suzuki discloses that tetravalent tin ions located near the surface of the tin containing plating layer are reduced into bivalent tin ions and produces tin phosphate and also teaches the dissolution of a surface portion of the tin layer [0023].  Therefore, the argument is not found persuasive. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795